DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first surface” (lines 2-3) and “the second surface” (line 3). There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the first surface” (line 2) and “the second surface” (line 2). There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the trajectory axis” (line 1). There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schifano et al. (“Schifano”; 2014/0277460).
Schifano discloses a method of surgically preparing a sacroiliac joint having a sacrum, an ilium, and a sacroiliac joint space defined therebetween for a surgical fusion procedure (para. 0009), the method comprising:
a)    approaching the sacroiliac joint space with a joint preparation tool, e.g., 131 (box chisel; Fig. 24) comprising: a proximal end (handle), a distal end, a cutting element 134 supported at the distal end, and a shaft extending proximally from the cutting element (Fig. 24), the cutting element comprising a length extending between a proximal cutting element end and a distal cutting element end (id.), a first side extending the length, and a second side opposite the first side extending the length (id.);
b)    delivering at least a portion of the cutting element 134 non-transversely (i.e., between the sacrum and ilium) into the sacroiliac joint space, the cutting element being oriented in the sacroiliac joint space such that the first surface opposes the sacrum and the second surface opposes the ilium (paras. 0131 and 0137);
c)    delivering an anchor, e.g., 158 (Fig. 41) into the sacrum and the ilium along a delivery trajectory provided by an anchoring arm assembly 137 (Figs. 28 and 66; paras. 0112, 0152, 0153 and 0156); and
d)    removing the cutting element 134 from the sacroiliac joint space (end of para. 0012).
Regarding claim 2, the delivery trajectory is fixed and non-adjustable because the anchoring arm assembly and its first and second working channels, 239, 240 are fixed and non-adjustable (see, e.g., Fig. 28; para. 0112).
Regarding claim 3, the anchoring arm assembly comprises a tubular guide, e.g., 240 (Fig. 28), and at least one guide collar, e.g., 143 for supporting the tubular guide in an orientation that provides the delivery trajectory for the anchor (Fig. 28).
Regarding claim 7, delivering the at least a portion of the cutting element 134 non-transversely into the sacroiliac joint space at least partially forms an implant receiving space, and wherein the method further comprises: delivering a joint implant 151 into the implant receiving space (e.g., para. 0012, 0139 and Fig. 33).
Regarding claim 8, the joint implant comprises a distal end (rounded tip), a proximal end (opposite I-shaped flat surface), at least two planar members (e.g. side surfaces) extending between the distal and proximal ends, and a window 154 (Fig. 34) positioned between the at least two planar members, the window positioned intermediate the distal and proximal ends (Figs. 33 and 34).
Regarding claim 9, upon delivery of the joint implant 151 (supra, claim 8) into the implant receiving space, the window 154 (supra, claim 8) is positioned within the sacroiliac joint space and the at least two planar members bridge across the sacroiliac joint space (as the ridged surfaces 153 face the sacrum and ilium, respectively).
Regarding claim 10, the cutting element comprises a box-chisel, a drill bit, a rasp, or a saw blade (para. 0124).
Regarding claim 11, the method further comprises attaching the anchoring arm assembly 137 to the joint preparation tool, e.g., 131 (see, e.g., Fig. 66; showing box-chisel joint preparation tool 131 attached to the anchoring arm assembly 137).
Regarding claim 12, removing the cutting element 134 from the sacroiliac joint space occurs subsequent to step c) (e.g., end of para. 0012).
Regarding claim 13, Schifano discloses a method of surgically preparing a sacroiliac joint having a sacrum, an ilium, and a sacroiliac joint space defined therebetween for a surgical fusion procedure (para. 0009 and supra), the method comprising:
a) aligning a trajectory of an anchor, e.g., 158 (Fig. 41) for delivery into the sacrum and the ilium, the trajectory being provided by an anchor arm assembly 137 which is coupled to a joint preparation tool, e.g., 131, the joint preparation tool comprising: a proximal end (the handle end) a distal end opposite thereto, a cutting element 134 supported at the distal end (Fig. 24), and a shaft extending proximally from the cutting element (id.), the cutting element 134 configured to remove tissue from at least one of the sacrum, the ilium, or the sacroiliac joint space (para. 0131), the cutting element comprising a longitudinal axis extending between a proximal cutting element end (near shaft) and a distal cutting element end (distal tip), a first side extending along the longitudinal axis, and a second side opposite the first side extending along the longitudinal axis (Fig. 24; the sides); and
b) removing the tissue from at least one of the sacrum, the ilium, or the sacroiliac joint space with the cutting element (para. 0131).
Regarding claim 14, step b) further comprises inserting the cutting element 134 non-transversely (i.e., between the ilium and sacrum) into the sacroiliac joint space (e.g., paras. 0112, 0131 and 0137). 
Regarding claim 15, the cutting element 134 is inserted non-transversely (i.e., between the ilium and sacrum) into the sacroiliac joint space such that the first surface opposes the sacrum and the second surface opposes the ilium (see, e.g., paras. 0012, 0131 and 0137).
Regarding claim 16, the trajectory axis intersects the longitudinal axis distal to the cutting element 134, at least, for example, when the cutting element 134 is pulled upwardly out of the anchoring arm assembly 137 (cf. Fig. 66).
Regarding claim 17, in some embodiments, the anchor 158 is delivered into the sacrum and the ilium through a hole prepared for this purpose (see, para. 0139, lines 19-21; “using the drill bit apparatus (or a second drill bit apparatus) in the second working channel to drill a hole in the iliac crest and the S1 vertebra of the sacrum” (emphasis added).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schifano et al. (“Schifano”; 2014/0277460).
Schifano discloses the claimed invention, as set forth above, except for explicitly reciting upon being delivered into the sacrum and the ilium, the anchor being positioned either cranial (claims 4 and 20), caudal (claims 5 and 19) or distal (claim 6 and 18) to the cutting element. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to position the anchor 158 as deep or shallow into the hole prepared for the anchor (supra, claim 17) as necessary or desired by the surgeon, to adequately engage the implant and retain the same in a desired position in the SI joint. This depth of insertion would affect the position of the anchor relative to the cutting element. It also noted that the cutting element 134 can be moved relative to the anchor (such that the anchor is either cranial, caudal or distal thereto), as the cutting element moves in a separate working channel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773